Freedman, J.
I concur in the conclusions reached by the learned chief judge, but desire to add that if it were necessary to go further I should hold that, upon the facts as they appear, the commission paid was not earned by the broker, for the reason that the broker never procured such a complete meeting of the minds of both vendors and vendee, evidenced by a contract enforceable against the vendee, as he was bound to procure within the principle of the decision rendered in Bennett v. Egan et al., during the present term of the court, ante, 437.
Judgment affirmed, with costs.